Citation Nr: 0723166	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  06-00 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for right hand disorder 
with pain and swelling, to include as secondary to his 
service connected residuals, fracture, right fifth metacarpal 
with traumatic degenerative joint disease of the fifth 
metacarpal joint.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to July 
1954 and from April 1955 to April 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision dated in December 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  In October 2005, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review.

In connection with this appeal, the veteran testified at a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge, in April 2006; a transcript of the 
hearing is associated with the claims file.  

At his April 2006 hearing, the veteran indicated that his 
claimed disability of pain and swelling in his right hand is 
related to his service-connected disability of residuals, 
fracture, right fifth metacarpal with traumatic degenerative 
joint disease of the fifth metacarpal joint.  Therefore, the 
Board determines that the issue on appeal, entitlement to 
service connection for right hand disorder with pain and 
swelling should be recharacterized as entitlement to service 
connection for right hand disorder with pain and swelling, to 
include as secondary to service-connected residuals, 
fracture, right fifth metacarpal with traumatic degenerative 
joint disease of the fifth metacarpal joint, as indicated on 
the title page. 

The Board observes that at his April 2006 hearing, the 
veteran contended that his symptomology of pain and swelling 
in his right hand may also warrant an increased rating 
evaluation for his service-connected disability of residuals, 
fracture, right fifth metacarpal with traumatic degenerative 
joint disease of the fifth metacarpal joint.  The Board notes 
that a prior claim for an increased rating for such 
disability was denied by the RO in a June 2002 rating 
decision and adjudicated by the Board in an October 2005 
decision.  Therefore, such contention is best characterized 
as a new claim for an increased rating, and is, therefore, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all evidence necessary for an equitable 
disposition of the claim.

2.  A right hand disorder with pain and swelling was not 
present in service or shown to be causally or etiologically 
related to any disease, injury, or incident in service, and 
is not etiologically related to service-connected residuals, 
fracture, right fifth metacarpal with traumatic degenerative 
joint disease of the fifth metacarpal joint.  


CONCLUSION OF LAW

A right hand disorder with pain and swelling was not incurred 
in or aggravated by the veteran's active duty military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with a VCAA notification letter in July 2004, prior 
to the initial unfavorable AOJ decision issued in December 
2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claims of entitlement to service 
connection, the Board observes that the VCAA notice issued in 
July 2004 informed the veteran of the type of evidence 
necessary to establish service connection; how VA would 
assist him in developing his claim; his and VA's obligations 
in providing such evidence for consideration; and requested 
that he send VA any evidence in his possession that pertains 
to the claim.  Therefore, as the veteran was fully notified 
in accordance with VCAA, to decide the appeal would not be 
prejudicial to him. 

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must notify the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.

In the present case, an April 2006 letter to the veteran 
advised him of the evidence necessary to establish 
entitlement to a disability rating and an effective date for 
the disability on appeal.  Despite the fact that this noticed 
was sent just weeks before the veteran's videoconference 
hearing, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
herein that the preponderance of the evidence is against the 
veteran's service connection claim, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

All that VCAA requires is that the duty to notify is 
satisfied and that the claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim.  The veteran's 
service medical records, VA treatment records and VA 
examination reports dated in November 2001, May 2002, and 
July 2003 were reviewed by both the AOJ and the Board in 
connection with his claim.  The veteran has identified no 
additional, relevant records that VA must obtain for an 
equitable disposition of the claim. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to decide the claim.  In this case, the Board finds 
that a VA examination to determine whether the veteran has a 
current right hand disorder with pain and swelling is not 
necessary to decide his claim.  Although the medical record 
shows that the veteran has diagnoses referable to a right 
hand metacarpal fracture, no records associated with the 
claims file contain any diagnosis or complaint of a right 
hand disorder with pain and swelling.  Based on these facts, 
the Board concludes that the medical evidence of record is 
sufficient to adjudicate the veteran's service connection 
claim.

Thus, the Board finds that additional efforts to assist or 
notify the veteran in accordance with VCAA would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements of the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duty to 
inform and assist the veteran at every stage in this case.  
Therefore, he will not be prejudiced by the Board proceeding 
to the merits of the claim. 

II.  Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

The veteran contends that his claimed right hand disorder 
with pain and swelling is directly related to a fall he took 
in service.  Additionally, at his April 2006 hearing,
The veteran contended that his pain and swelling is in the 
same area of his hand as his service-connected right 
metacarpal fracture, and, therefore is related to such 
disability.  As such, he claims that service connection is 
warranted for his right hand disorder with pain and swelling 
on a secondary basis.  

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by 
deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

As the Board determines herein that the veteran does not have 
a diagnosis of a right hand disorder with pain and swelling, 
the issue of what evidence is required to show aggravation of 
such disability is moot.  Therefore, there is no prejudice in 
the Board considering the regulation changes in adjudicating 
the veteran's service connection claim.  See Bernard, supra 
at 393-94.

The Board notes that the veteran has alleged that he injured 
his right hand in a fall in service in 1955.  However, the 
Board finds that the veteran's report that such fall resulted 
in the present right hand disorder with pain and swelling is 
not credible in light of the fact that his contemporaneous 
service medical records indicate that the fall resulted in a 
contusion involving the proximal phalanx of the right little 
finger, but no fracture or any other permanent injury to the 
right hand.  Additionally, while the veteran sustained a 
fracture to the right metacarpal joint in a fall in 1957 that 
has resulted in a service-connected disability, there are no 
objective, clinical findings relevant to pain and swelling of 
the right hand as symptoms or residuals of such injury.  
Finally, the Board notes that the post-service medical 
evidence fails to show treatment or complaints of a right 
hand disorder with pain and swelling.  January 2002 VA 
treatment records show that the patient was given a wrist 
brace for pain in his right wrist, and March 2003, July 2003, 
and March 2004 VA treatment records refer to pain in the 
right wrist.  Additionally, at a July 2003 VA examination, 
the examiner diagnosed slight degenerative joint disease of 
the radio-navicular joint of the right wrist, but stated it 
was unrelated to service.  However, there is no reference in 
any record to pain or swelling in the right hand.  Further, 
the November 2001 VA examination report specifically states 
that there is no swelling of the hands.  As such, any medical 
opinion based on the veteran's reported history of an in-
service fall resulting in a hand disorder with pain and 
swelling is not competent.

In Kowalski v. Nicholson, the Court, citing its earlier 
decisions in Swann v. Brown, 5 Vet. App. 229 (1993) and 
Reonal v. Brown, 5 Vet. App. 458 (1993), reaffirmed that in 
evaluating medical opinion evidence, the Board may reject a 
medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or that have 
been contradicted by other facts in the record.  19 Vet. App. 
171, 179 (2005).  However, the Court declared that the Board 
may not disregard a medical opinion solely on the rationale 
that the medical opinion was based on a history provided by 
the veteran, and instead must evaluate the credibility and 
weight of the history upon which the opinion is predicated.  
Id; see also, Coburn v. Nicholson, 19 Vet. App. 427, 433 
(2006) (holding that the Board erred in failing to assess the 
veteran's credibility in reporting the statements to the 
medical examiner).  

The Board observes that the veteran submitted an October 2004 
statement by Dr. Rooney that relates right wrist pain to a 
1955 in-service fracture of the veteran's wrist; however, 
such statement appears to be based on the veteran's own 
history.  Further, as there are no medical records that 
appear to be from Dr. Rooney, there is no evidence of record 
that Dr. Rooney has ever examined or treated the veteran.  As 
such, the Board accords no probative weight to Dr. Rooney's 
opinion.  Specifically, such is not competent evidence as it 
is unsupported by the veteran's contemporaneous service 
medical records, which fail to show not only treatment for 
pain and swelling of the right hand, but are also negative 
for any indication that the veteran fractured his wrist.  As 
indicated previously, the Board has determined that the 
veteran's report of an in-service injury related to pain and 
swelling of the right hand is not credible.  Therefore, any 
medical opinion based on such history is not competent.  As 
such, the Board is not bound to accept Dr. Rooney's opinion.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann, supra; Reonal, 
supra; and Guimond v. Brown, 6 Vet. App. 69 (1993); Pond v. 
West, 12 Vet. App. 341 (1999).  
The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for a 
right hand disorder with pain and swelling.  However, while 
the veteran has current diagnoses regarding post-traumatic 
arthritis of the right metacarpal, slight degenerative joint 
disease of the radio-navicular joint of the right wrist, and 
polyneuropathy of the right hand of unspecified origin, he 
does not have a diagnosis related to a right hand disorder 
with pain and swelling. Although VA treatment records from 
March 2003, July 2003, and March 2004 refer to right wrist 
pain, the first complaint of pain and swelling in the right 
hand of record is the veteran's February 2004 claim for 
service connection, over 55 years after his discharge from 
service.  The lapse in time between service and the first 
complaint and diagnosis weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection claim the passage of a lengthy period of 
time wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).

Additionally, at a November 2001VA examination, the examiner 
specifically noted that the veteran had no swelling in his 
hands.  Further, VA examination reports from May 2002 and 
July 2003, as well as VA treatment records from May 2001 to 
April 2004 and private treatment records from March 2000 to 
June 2004 are silent as to any complaint, treatment, or 
diagnosis of a disorder of the right hand with pain and 
swelling. 

Therefore, there is no competent medical evidence that the 
veteran has a current diagnosis of a right hand disorder with 
pain and swelling.  The Board has considered the veteran's 
own statements regarding his claimed in-service etiology of 
such right hand disorder.  However, this is not competent 
evidence since only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue of medical causation or diagnosis.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the Board concludes 
that the veteran does not have a current diagnosis referable 
to a right hand disorder with pain and swelling.  Without a 
disability, there can be no entitlement to compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a right hand disorder with pain and swelling.  
Therefore, his claim must be denied.


ORDER

Entitlement to service connection for a right hand disorder 
with pain and swelling is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


